PER CURIAM.
Plaintiff-appellant, City of North Miami Beach, seeks review of the trial court’s final order dismissing its complaint. The appellant city complains that, owing to a lack of notice, it had no opportunity to participate in the decision making process in the planning and location of regional sewerage treatment and disposal facilities in the North Dade area. The county denied the need for such notice and the court below, after hearing the arguments of counsel, granted the county’s motion to dismiss plaintiff city’s complaint.
The Board of County Commissioners, as governing body of Dade County, adopted ordinance no. 70-16 which created the Metropolitan Dade County Water and Sewer Authority. This ordinance was subsequently codified as Article VI of Chapter 32, Metropolitan-Dade County Code. Pursuant to this ordinance, the Dade County Water and Sewer Authority has exclusive jurisdiction over all water and sewer matters including but not limited to the establishment, creation, acquisition, and expansion of the necessary facilities. Dade County Code § 32-86, § 32-87. After a close examination of this ordinance we can find no provision concerning the requirement for notice before the Dade County Water and Sewer Authority can act. Due to the absence of any notice provision in Article VI of Chapter 32, Metropolitan Dade County Code, and the fact that appellant city has not pled or proven any damages resulting to it from the county’s actions, the city’s argument must fail.
- We have reviewed appellant’s other points on appeal and find them to be without merit.
Accordingly, the order appealed must be and hereby is affirmed.
Affirmed.